Order entered September 14, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00255-CV

      IN RE GUARDIANSHIP OF JOYCE MARGOL, AN ALLEGED
                   INCAPACITATED PERSON

                    On Appeal from the Probate Court No. 2
                             Dallas County, Texas
                     Trial Court Cause No. PR-20-02238-2

                                      ORDER

      Before the Court is appellee Marla Margol’s September 10, 2021 unopposed

motion to extend time to file her brief. We GRANT the motion and ORDER the

brief be filed no later than October 11, 2021.


                                                 /s/   BONNIE LEE GOLDSTEIN
                                                       JUSTICE